                                     1                                                         HONORABLE BARBARA J. ROTHSTEIN

                                     2

                                     3

                                     4

                                     5

                                     6
                                                               IN THE UNITED STATES DISTRICT COURT
                                     7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                                                           AT SEATTLE
                                     8

                                     9   CONNIE HARRIS, KRISTI SCOCCO,      )                   CASE NO. 2:19-cv-291-BJR
                                         SUSAN SARTAIN, MARY MIHOVILICH,    )
                                    10   DAVID ASUNCION, BRIAN JAEGER, JUDY )                   STIPULATION & ORDER
                                         JAEGER, MARY CANTU, KRISTEN WEISE, )                   CONTINUING DEADLINE FOR
                                    11   DAIN PEEZ, KATRINA JOHNSON,        )                   EXPERT DISCLOSURES
Andrews Lagasse Branch + Bell LLP




                                         CATHERINE CLEMENS, MARK MILLER, )
   601 W. 1st Avenue, Suite 1400




                                    12   MARY MIOTKE, DALE DOYON, AARON )
                                         HEINTZMAN, SARA MCNAMARA, ERIN )                       NOTE ON MOTION CALENDAR:
       Spokane, WA 99201




                                    13   BAST, and MARIA SAGISI GEISS, as   )                   FEBRUARY 13, 2020
                                         individuals,                       )
                                    14                                                     )
                                                                        Plaintiffs,        )
                                    15                                                     )
                                                vs.                                        )
                                    16                                                     )
                                         U.S. BANKCORP, BANK OF AMERICA,                   )
                                    17   N.A., & KEYCORP, national banking                 )
                                         associations,                                     )
                                    18                                                     )
                                                                        Defendants.        )
                                    19                                                     )
                                    20                                           STIPULATION

                                    21          The parties, through their respective counsel, hereby stipulate and agree as follows:

                                    22          1.      On October 29, 2019, the parties filed a joint stipulation and proposed order

                                    23   agreeing to continuing trial until August 10, 2020. (See Dkt. #35). In that October 29, 2019

                                    24   stipulation, the parties further stipulated to reschedule pretrial deadlines, including to continue

                                    25   the disclosure of expert reports until January 14, 2020. (Dkt. #35 at p. 3.)

                                    26

                                    27

                                    28
                                                                           -1-
                                         STIPULATION AND ORDER re EXPERT DISCLOSURE DEADLINE
                                         Case No. 2:19-CV-00291- BJR
                                     1           2.     The Court signed the proposed order and filed it on October 31, 2019. (Dkt.

                                     2   #36.)

                                     3           3.     On January 6, 2020, the parties filed a stipulation and proposed order agreeing

                                     4   to extend the expert disclosure deadline until February 14, 2020. (Dkt. #46.)

                                     5           4.     The Court signed the proposed order and filed it on January 10, 2020. (Dkt.

                                     6   #47.)

                                     7           5.     The parties continue to engage in the depositions of corporate representatives

                                     8   pursuant to FRCP 30(b)(6) and continue to meet and confer over issues related to written

                                     9   discovery initially completed before the discovery cutoff deadline of February 12, 2020. The

                                    10   parties request additional time to prepare expert designations, expert reports, and potentially

                                    11   expert rebuttal designations and reports.
Andrews Lagasse Branch + Bell LLP
   601 W. 1st Avenue, Suite 1400




                                    12           6.     The parties agree that a one-week extension is necessary and proper. Thus, the
       Spokane, WA 99201




                                    13   parties seek to continue the expert disclosure deadline pursuant to FRCP 26 until

                                    14   February 21, 2020.
                                    15

                                    16   Dated: February 13, 2020.
                                    17

                                    18           McDougald Law Group, P. S.                   Attorney West Seattle
                                    19           /s/ Trent Latta__________                    /s/ Eric Harrison__________
                                                 Shannon McDougald                            Eric J. Harrison
                                    20           Trent Latta                                  5400 California Ave. SW, Suite E
                                                 400 108th Ave. NE, Suite 510                 Seattle, WA 98136
                                    21           Bellevue, WA 98004                           Counsel to Plaintiffs
                                                 Counsel to KeyCorp.
                                    22

                                    23           Andrews Lagasse Branch + Bell LLP
                                    24           /s/ Garrett J. Williams__________
                                                 Kelly Drew Folger
                                    25           Garrett J. Williams
                                                 601 W. 1st Avenue, Suite 1400
                                    26           Spokane, WA 99201
                                                 Counsel to Bank of America
                                    27

                                    28
                                                                           -2-
                                         STIPULATION AND ORDER re EXPERT DISCLOSURE DEADLINE
                                         Case No. 2:19-CV-00291- BJR
                                     1                                             ORDER

                                     2          Based on the foregoing Stipulation of the Parties, the Court hereby issues the

                                     3   following ORDER:

                                     4          1.     The Parties’ current February 14, 2020 deadline to disclose expert witnesses

                                     5   pursuant to Federal Rule of Civil Procedure 26 is hereby STRICKEN and rescheduled for

                                     6   February 21, 2020.

                                     7          2.     No further extensions of expert witness disclosure deadlines will be granted.

                                     8          IT IS SO ORDERED

                                     9          Dated this 14th day of February 2020.

                                    10

                                    11
                                                                                             A
Andrews Lagasse Branch + Bell LLP
   601 W. 1st Avenue, Suite 1400




                                    12
       Spokane, WA 99201




                                                                                             Barbara Jacobs Rothstein
                                    13                                                       U.S. District Court Judge
                                    14
                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
                                                                           -3-
                                         STIPULATION AND ORDER re EXPERT DISCLOSURE DEADLINE
                                         Case No. 2:19-CV-00291- BJR
